Citation Nr: 1540566	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  05-10 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for migraine headaches.
 
2.  Entitlement to an initial rating higher than 20 percent for degenerative joint disease of the cervical spine, C2-7, with spondylosis.
 
 3.  Entitlement to an initial rating higher than 10 percent for degenerative joint disease of the lumbosacral spine, L5-S1.
 
 4.  Entitlement to an initial rating higher than 10 percent for cutaneous neuritis of the anterior aspect of the left thigh.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had periods of active service from January 1977 to October 2003 in the Air National Guard.

This matter came before the Board of Veterans' Appeals (Board) on appeal from December 2003 and January 2004 rating decisions of the Regional Office (RO) in Cheyenne, Wyoming.  The Veteran's claims file has since been transferred to the RO in Anchorage, Alaska.

In September 2005 the Veteran testified before a Veterans Law Judge at the RO.  A copy of the transcript is associated with the Veteran's claims file. 

In February 2007 the Board remanded all of the issues on appeal for further development. 

In January 2008 the Veteran was informed that the Veterans Law Judge who conducted the September 2005 hearing was no longer at the Board and that the law requires that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  He was informed that he had the right to a new hearing.  The Veteran stated that he wanted a new hearing and in March 2008 he testified before a Veterans Law Judge via videoconference. 

In May 2008 the Board denied the Veteran's claim of entitlement to service connection for headaches and denied a compensable rating for cutaneous neuritis of the anterior aspect of the left thigh and higher ratings for degenerative joint disease of the cervical spine and degenerative joint disease of the lumbosacral spine.  

The Veteran appealed all four denials of the May 2008 Board decision to the Court of Appeals for Veterans Claims (Court).  In March 2009, the Court granted a Joint Motion for Remand filed by the representatives for both parties.  The order vacated the Board's decision as to the denial of service connection for headaches, the denial of a compensable rating for cutaneous neuritis of the anterior aspect of the left thigh, and the denial of higher ratings for degenerative joint disease of the cervical spine and degenerative joint disease of the lumbosacral spine and remanded all of the claims to the Board for further action.  

In August 2009 the Board remanded all four issues to the Agency of Original Jurisdiction (AOJ) for additional development.

In July 2011 the Decision Review Officer (DRO) granted the Veteran a higher rating of 20 percent for the degenerative joint disease of the cervical spine, C2-7, with spondylosis, effective October 14, 2003.  In November 2013 the RO granted the Veteran a higher rating of 10 percent for cutaneous neuritis of the anterior aspect of the left thigh, effective October 14, 2003.  Inasmuch as ratings higher than 20 percent and 10 percent are available, and inasmuch as a claimant is presumed to be maximum available benefit for a given disability, the claims for higher ratings, as reflected on the title page, remain viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In the August 2014 the Board denied higher disability ratings for the lumbosacral spine and left thigh disabilities.  The Board also remanded the issues of a higher disability rating for the cervical spine disability and service connection for migraine headaches for further development. 

The Veteran appealed the two denials of the August 2014 Board decision to the Court.  In February 2015, the Court granted a Joint Motion for Remand filed by the representatives for both parties.  The order vacated the Board's decision as to the denial of higher ratings for cutaneous neuritis of the anterior aspect of the left thigh and degenerative joint disease of the lumbosacral spine and remanded both of the claims to the Board for further proceedings.  The Joint Motion for Remand noted that the Court did not have jurisdiction of the issues of entitlement to service connection for headaches and entitlement to a higher rating for degenerative joint disease of the cervical spine since there was no final Board decision on those issues. 

In February 2015 the Veteran was informed that the Veterans Law Judge who conducted the March 2008 hearing was no longer at the Board and that the law requires that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  He was informed that he had the right to a new hearing.  The Veteran stated that he wanted a new hearing.

In May 2015 the Board remanded all four issues on appeal in order for the Veteran to be scheduled for a new Board hearing.  

In May 2015 the Veteran testified before the undersigned Veterans Law Judge on all four issues on appeal.  A copy of the transcript is associated with the record.  

In April 2015 and July 2015 the Veteran, through his representative, submitted additional evidence consisting of private treatment records without a waiver of AOJ consideration; in July 2015 the Veteran's representative expressly said that they did not waive AOJ consideration if the Board was not granting the Veteran's claims.  38 C.F.R. § 20.1304(c) (2015).  However, as his claims are being remanded, the AOJ will have an opportunity to review the newly received documents such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

In addition to the paper claims file, the Veteran has paperless, electronic files in the Virtual VA claims processing system and the Veterans Benefit Management System (VBMS).  Review of those files reveals VA treatment records that have been considered by the AOJ, the January 2015 Joint Motion for Remand, private treatment records, statements by the Veteran's representative, and a copy of the May 2015 hearing transcript.  As noted above, the additional materials sent by the Veteran's representative   The Veteran has not waived RO or AOJ review of this evidence (unless the Board grants the requested ratings as per the Veteran's representative in his letter of July 2015).

In recent documentation, the Veteran's representative sent information about the Veteran's lost work time due to his service-connected spine conditions.  This information raises the possibility of a claim for a total disability rating based upon individual unemployability.  Evidence received from a private chiropractor dated in March 2015 shows impingement of the nerve root causing weakness of the left arm.  Service connection is in effect for weakness of the left upper extremity(minor) (due to cervical radiculopathy) associated with degenerative joint disease of the cervical spine C2-C7 with spondylosis, rated at 30 percent disabling.  These medical records reflect an informal claim for an increased disability rating for the service-connected. weakness of the left upper extremity(minor) (due to cervical radiculopathy) associated with degenerative joint disease of the cervical spine C2-C7 with spondylosis.  See 38 C.F.R. § 3.157 (2015).  These issues have not been addressed by the RO or Agency of Original Jurisdiction (AOJ) for appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As noted above, the Veteran's claims of entitlement to service connection for headaches, and for entitlement to a higher rating for degenerative joint disease of the cervical spine were remanded by the Board in August 2014.  The AOJ was directed to obtain complete service personnel records from the Wyoming and South Dakota Air National Guard and all orders for active duty for training (ACDUTRA) for the following years: 1976 to 1984, 1988 to 1997, and 1999 to 2001; to ask the Veteran to submit evidence that intervertebral disc syndrome (IVDS) caused incapacitating episodes of acute symptoms severe enough to require prescribed bed rest and treatment by a physician during the appeal period; and to afford the Veteran a VA examination to determine the nature and severity of any IVDS. 

At this time there is no indication that the Veteran's claims have been developed by the AOJ as directed by the August 2014 remand and thus, the Veteran's claims must once again be remanded to ensure that the development is completed.  The Board notes that in October 2014 the Veteran's representative sent a letter that they were submitting records from the South Dakota National Guard but that they could not obtain records from the Wyoming National Guard.  This letter is in the Veteran's VBMS file but the Guard records are not currently associated with the file.  Therefore, on remand the AOJ should notify the Veteran and his representative and allow them to resubmit these records.  

The Board also finds that further development is warranted on the issue of entitlement to service connection for headaches.  In August 2009 the Board remanded in order for the Veteran to be afforded a VA examination.  The Veteran was afforded a VA examination in May 2013 but in August 2013 the Veteran's representative asserted that the May 2013 VA examination opinion was not adequate since the VA examiner stated that the Veteran's headaches were not aggravated by service because they improved after his brain surgery and this brain surgery was post-service in 2007, after the Veteran filed his claim for service connection.

The Board notes that every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such war service, unless there is clear and unmistakable evidence that the increase in disability is due to the natural progress of the condition.  

The evidence of record shows that the Veteran complained of migraine headaches on periodic examination with the National Guard.  In September 2001, a Physical Evaluation Board noted that the Veteran had migraine headaches that existed prior to service without service aggravation,  

The Board finds that a new VA examination is needed in order to determine if the Veteran's preexisting headaches were clearly and unmistakably not aggravated by his military service.  The VA examiner should determine if there was an increase in his disability during his service. 

The Board finds that further development is also warranted for the issue of entitlement to a higher rating for degenerative joint disease of the cervical spine.  As noted above, in August 2014 the Board directed the AOJ to ask the Veteran to submit evidence that IVDS caused incapacitating episodes of acute symptoms severe enough to require prescribed bed rest and treatment by a physician during the appeal period.  The Veteran submitted an April 2015 private doctor's statement which shows that the Veteran has IVDS and impingement of the nerve root causing weakness of the left arm.  The AOJ was also directed to afford the Veteran a VA examination to determine the nature and severity of any IVDS. Since the Veteran has not yet been afforded a new VA examination, a remand for this purpose is required.   

The Board finds that the new VA examiner should also determine if the Veteran has any neurological manifestations associated with his degenerative joint disease of the cervical spine.  Evidence received from a private chiropractor dated in March 2015 shows, among other things, bilateral muscle spasms in the upper back and neck, and  a decrease of range of motion in the neck due to pain.  According, a VA examination of the cervical spine is required.  
The Board also finds that new examinations are required before the Board can address the Veteran's claims of higher ratings for degenerative joint disease of the lumbosacral spine, L5-S1, and cutaneous neuritis of the anterior aspect of the left thigh.   The Veteran  testified that his degenerative joint disease of the lumbosacral spine has increased in severity since his May 2013 VA examination, and that his functional loss during flare-ups was worse than noted in the May 2013 VA examination report.  His chiropractor reported additional low-back symptoms in the report referenced above.  The VA examiner must also discuss the nature and severity of any neurological manifestations associated with the Veteran's degenerative joint disease of the lumbosacral spine, and must address the Veteran's testimony that he had bladder control problems, erectile dysfunction, and neuropathy in both legs.  

Finally, the AOJ should give the Veteran the opportunity to submit any outstanding private treatment records and the AOJ should obtain and consider any additional records for consideration in the Veteran's appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and private treatment records not already of record (ask the Veteran to provide the names of all doctors he has seen privately from 2003 to date), to include the Veteran's private chiropractor treatment reports, and outpatient treatment records from Dr. Reckling from 2005 to date.

2.  Obtain complete service personnel records and all orders for ACDUTRA for the following years 1976 to 1984, 1988 to 1997, and 1999 to 2001 from the Wyoming and South Dakota Air National Guard.

3.  Notify the Veteran that the records from the South Dakota Air National Guard are not associated with his claims file and request that he once again submit those records. 

4.  Schedule the Veteran for a VA examination to ascertain the nature and likely etiology of his headache disorder.  The entire claims file must be made available to the examiner for review.  The examiner should discuss the Veteran's medical history and any assertions regarding whether his condition is due to service.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should answer all of the following questions:

A) Does the Veteran have a current diagnosis of a headaches disorder?
 
B) The examiner should opine whether:(1) the any diagnosed headache disorder clearly and unmistakably existed prior to service entrance, and, if so (2) whether the disability was clearly and unmistakably not aggravated (i.e., permanently worsened beyond the natural progression) during or as a result of service. In other words, please determine whether there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition using the clear and unmistakable standard.  

C) If the examiner determines that any diagnosed headache disorder did not clearly and unmistakably exist prior to service, the examiner is to opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its onset in, or was otherwise incurred during the Veteran's military service.

D) If the examiner determines that the Veteran's diagnosed headache disorder are not due to service,  the examiner should also opine whether the diagnosed headache disorder is at least as likely as not (i.e., a 50 percent or greater probability) (1) was caused, or (2) aggravated (worsened beyond natural progression) by his service-connected disabilities.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation.

The examiner is asked to comment on the clinical significance of the following service records: letters from the Aerospace Medical Clinic and Newmarket  Chiropractor Clinic in June 2002, which suggest the Veteran had a marked increase in the frequency and intensity of his migraines since his elevator-fall accident and motor vehicle accident in 2001; a Medical Board's report in January 2003 that the Veteran's headaches were exacerbated since his injuries; a Medical Board Report in February 2003 which shows that the Veteran had low back pain and migraine headaches which were permanently aggravated by service; Findings of Physical Evaluation Board in May 2003 and August 2003, which determined that the Veteran's migraine headaches existed prior to service without service aggravation and resolved with medication.

Any opinions expressed must be accompanied by a complete rationale.  If an opinion cannot be given without resorting to mere speculation than the VA examiner must state so and further provide a reason for such conclusion. 

5.  After obtaining all outstanding treatment records, the Veteran should be afforded an appropriate VA examination to determine the nature and severity of his degenerative joint disease of the cervical spine, degenerative joint disease of the lumbosacral spine, and cutaneous neuritis of the anterior aspect of the left thigh. The record and a copy of this remand must be made available to the examiner for review.  Any indicated evaluations, studies, and tests should be conducted.  

For both the degenerative joint disease of the cervical spine and the degenerative joint disease of the lumbosacral spine: the VA examiner should discuss the current nature and severity of all manifestations of the Veteran's cervical/lumbar spine condition.  In particular, the examiner should identify the range of motion of the cervical spine and lumbar spine in degrees.  

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.  If such factors result in additional loss of range of motion, such loss should be expressed in degrees.  

For the cervical and lumbar spine conditions, the examiner should also state whether the Veteran has intervertebral disc syndrome and, if so, the total duration of any incapacitating episodes over the past 12 months.  The examiner is advised that an 'incapacitating episode' is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

The examiner should identify the nature and severity of any neurological manifestations associated with the both the degenerative joint disease of the cervical spine and degenerative joint disease of the lumbosacral spine.  The examiner should specifically indicate if there is any bladder impairment and erectile dysfunction.  For the right and left upper extremities and the right and left lower extremities, the examiner should also specifically indicate whether there is any radiculopathy and, if so, the nerve affected and the degree of impairment.  The VA examiner should specifically discuss what nerves of the Veteran's left thigh are impaired and the severity of each nerve. 

Describe the functional impact, if any, the Veteran's degenerative joint disease of the cervical spine, degenerative joint disease of the lumbosacral spine, and cutaneous neuritis of the anterior aspect of the left thigh has on his daily life and employability.  The VA examiner should discuss the Veteran's statements on his impact on work. 

All opinions expressed should be accompanied by a rationale.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include such received after the issuance of the November 2013 supplemental statement of the case.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claims.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until further notice.  The Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




